     Case 1:19-bk-10202-VK         Doc 11 Filed 02/12/19 Entered 02/12/19 16:39:25                    Desc
                                     Main Document Page 1 of 5



1
2                                                                          FILED & ENTERED
3
                                                                                  FEB 12 2019
4
5                                                                            CLERK U.S. BANKRUPTCY COURT
                                                                             Central District of California
                                                                             BY Pgarcia DEPUTY CLERK
6
7
8
                              UNITED STATES BANKRUPTCY COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                SAN FERNANDO VALLEY DIVISION
11
12
     In re:                                           Case No.: 1:19-bk-10202-VK
13
                                                      Chapter 11
14   BESORAT INVESTMENTS, INC.,
15                                                    ORDER SETTING HEARING ON STATUS
                                                      OF CHAPTER 11 CASE AND REQUIRING
16                                                    REPORT ON STATUS OF CHAPTER 11
                                                      CASE
17
                                    Debtor.           Date: March 14, 2019
18                                                    Time: 1:00 p.m.
19                                                    Place: Courtroom 301
                                                             21041 Burbank Blvd.
20                                                           Woodland Hills, CA 91367

21
22
              PLEASE TAKE NOTICE that pursuant to 11 U.S.C. § 105(d), the Court will conduct a
23
     status conference in the above captioned case at the place and time set forth above, which status
24
     conference may be continued from time to time, without further notice. The purpose of the
25
     conference is to further the expeditious and economical resolution of this case.
26
              CERTAIN PARTIES ARE REQUIRED TO ATTEND, AS SET FORTH BELOW. ALL
27
     INTERESTED PARTIES ARE INVITED TO ATTEND, BUT NEED NOT DO SO.
28




                                                     -1-
     Case 1:19-bk-10202-VK          Doc 11 Filed 02/12/19 Entered 02/12/19 16:39:25                  Desc
                                      Main Document Page 2 of 5



1           PLEASE TAKE FURTHER NOTICE that, based upon the Court’s records and evidence
2    presented at the conference, the Court may take any of the following actions at the conference
3    (or at any continued conference) without further notice:
4           1.      Dismiss the case;
5           2.      Convert the case to one under another chapter;
6           3.      Order the appointment of a chapter 11 trustee;
7           4.      Set deadlines for filing of a proposed plan and disclosure statement by the debtor
8                   or any other interested party;
9           5.      Fix the scope, format and service of the notices to be provided regarding the
10                  various matters to be considered in this case;
11          6.      Provide that the hearing on approval of the disclosure statement may be combined
12                  with the hearing on confirmation of the plan;
13          7.      Set a deadline for confirming a plan;
14          8.      Set deadlines for compliance with reporting and other chapter 11 debtor in
15                  possession requirements;
16          9.      Set deadlines for filing proofs of claim, objections to claims and/or requests for
17                  payment of administrative expenses;
18          10.     Set deadlines for assuming, assuming and assigning or rejecting executory
19                  contracts and unexpired leases;
20          11.     Adopt special procedures for managing adversary proceedings, contested matters
21                  and such other matters as may aid in the process of this case; and/or
22          12.     Refer matters to mediation.
23          PLEASE TAKE FURTHER NOTICE that, whether the debtor files its schedules and
24   statements using the 100 series (for individual debtors) or the 200 series (for non-individual
25   debtors), the forms are mandatory and must be executed under penalty of perjury. Any
26   disclaimers, reservations, caveats, general notes or exceptions that debtors or their counsel may
27   append to or include in such forms are ineffective to alter the duty of care or the level of detail
28




                                                      -2-
     Case 1:19-bk-10202-VK           Doc 11 Filed 02/12/19 Entered 02/12/19 16:39:25                Desc
                                       Main Document Page 3 of 5



1    required in connection with the preparation of these forms and do not create or preserve any
2    rights that would not otherwise have existed in the absence of such language.
3           IT IS HEREBY ORDERED that the debtor’s counsel must be present at the status
4    conference; so should counsel for the official committee of unsecured creditors (if a committee
5    has been appointed) and counsel for the United States Trustee. Any other interested parties may
6    also appear and address the items described above.
7           IT IS FURTHER ORDERED that at least fourteen (14) days before the status
8    conference, the debtor must: (a) file with the Court a Case Status Conference Report and
9    (b) serve the Case Status Conference Report on the United States Trustee, all secured
10   creditors, the official committee of unsecured creditors and its counsel (or on the twenty
11   largest unsecured creditors if no committee has been appointed), and all other official
12   committees. Unless the Court orders otherwise upon request, the debtor must use the forms of
13   bar date order and notice posted on the Court’s website, located at www.cacb.uscourts.gov,
14   under “Local Rule Forms,” F 3003-1.ORDER.BARDATE and F 3003-1.NOTICE.BARDATE.
15   The debtor must timely serve “Judge’s Copies” in accordance with Local Bankruptcy Rule 5005-
16   2(d) and provision 2.5 of the Court Manual.
17          IT IS FURTHER ORDERED that the Case Status Conference Report MUST BE
18   SUPPORTED BY EVIDENCE in the form of declarations and supporting documents and
19   should include the following:
20          1.      A brief description of the debtor’s business, if any, and the principal assets and
21                  liabilities of the estate;
22          2.      A brief description of the events that led up to and caused the filing of this case;
23          3.      A brief answer to each of these questions:
24                  a.      is the debtor in full compliance with 11 U.S.C. § 521, § 1107 and, if this is
25                          a small business case, § 1116, Rule 1007 of the Federal Rules of
26                          Bankruptcy Procedure, and all applicable guidelines established by the
27                          United States Trustee;
28   ///




                                                     -3-
     Case 1:19-bk-10202-VK       Doc 11 Filed 02/12/19 Entered 02/12/19 16:39:25                   Desc
                                   Main Document Page 4 of 5



1               b.     is the debtor using cash that any party claims as its cash collateral and, if
2                      so, on what date(s) did the debtor obtain an order authorizing the use of
3                      such cash or the consent of such party;
4               c.     is the debtor a small business debtor as that term is defined in 11 U.S.C.
5                      § 101(51D);
6               d.     does this case qualify as a single asset real estate case as that term is
7                      defined in 11 U.S.C. § 101(51B);
8               e.     what are the principal business, financial and legal disputes or problems to
9                      be resolved in this case;
10              f.     when does the debtor anticipate resolving them; and
11              g.     what is the best method to resolve those disputes or problems
12                     expeditiously and cost-effectively.
13         4.   Identification of all professionals retained by or intended to be retained by the
14              estate, the dates on which applications for the employment of such professionals
15              were filed or submitted to the United States Trustee, the date on which orders
16              were entered in response to such applications, if any, and a general description of
17              the types of services to be rendered by each or the purpose of the employment;
18         5.   Evidence regarding the debtor’s actual income, expenses and cash flow for the
19              last six months preceding the filing of this case on a month by month basis;
20         6.   Provide a budget of the debtor’s projected income, expenses and cash flow for the
21              first six months of this case on a month by month basis;
22         7.   Discuss any significant unexpired leases and executory contracts to which the
23              debtor is a party and the debtor’s intentions with regard to these leases and
24              contracts; and
25         8.   Proposed deadlines for filing:
26              a.     proofs of claim; and
27              b.     plan of reorganization (or liquidation) and disclosure statement.
28   ///




                                                   -4-
     Case 1:19-bk-10202-VK          Doc 11 Filed 02/12/19 Entered 02/12/19 16:39:25             Desc
                                      Main Document Page 5 of 5



1           IT IS FURTHER ORDERED that, no later than one week preceding the date of the
2    status conference, the debtor must file with the Court a proof of service regarding the Case
3    Status Conference Report.
4                                                   ###
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24        Date: February 12, 2019

25
26
27
28




                                                    -5-
